                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARREN RICHARDSON,

       Plaintiff,                                   NO. 3:15-CV-01061

               v.
                                                    (JUDGE CAPUTO)
PRISONER TRANSPORT SERVICES OF
AMERICA,

       Defendant.

                                        ORDER
      NOW, this 4th day of April, 2019, IT IS HEREBY ORDERED that the Motion for
Judgment as a Matter of Law or, in the Alternative, to Amend the Judgment (Doc. 155) filed
by Defendant Prisoner Transport Services of America is DENIED.


                                                   /s/ A. Richard Caputo
                                                   A. Richard Caputo
                                                   United States District Judge
